Citation Nr: 0941741	
Decision Date: 11/03/09    Archive Date: 11/09/09

DOCKET NO.  06-32 851	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina



THE ISSUE

Entitlement to a rating in excess of 10 percent for residuals 
of trauma to the coccyx.



REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

G. Slovick, Associate Counsel




INTRODUCTION

The appellant is a Veteran who served on active duty from 
March 1966 to February 1968.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a December 2005 rating decision by the 
Columbia, South Carolina, Regional Office (RO) of the 
Department of Veterans Affairs (VA).

The Board notes that in his October 2006 substantive appeal 
and his October 2009 informal hearing, the Veteran appears to 
claim that he has a hip and spine disorder which he believes 
to be either directly service connected or proximately 
service connected as secondary to the Veteran's coccyx 
disability.  The Board refers this issue to the RO for 
appropriate action.


FINDINGS OF FACT

1.  All relevant evidence necessary for the equitable 
disposition on the issue on appeal was obtained.

2.  The Veteran's service-connected coccyx disorder is 
manifested by no more than painful residuals.


CONCLUSION OF LAW

The criteria for a rating in excess of 10 percent for 
residuals of trauma to the coccyx have not been met.  38 
U.S.C.A. §§ 1155, 5107 (West 2002 & Supp. 2009); 38 C.F.R. § 
4.71a Diagnostic Code 5298 (2009).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

The provisions of the Veterans Claims Assistance Act of 2000 
(VCAA), codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a), and as interpreted by the United States Court of 
Appeals for Veterans Claims (hereinafter "the Court") have 
been fulfilled by information provided to the Veteran in a 
letter from the RO dated November 2005.  That letter notified 
the Veteran of VA's responsibilities in obtaining information 
to assist in completing his claims and identified the 
Veteran's duties in obtaining information and evidence to 
substantiate his claims.  (See 38 C.F.R. §§ 3.102, 3.156(a), 
3.159, 3.326(a)); Quartuccio v. Principi, 16 Vet. App. 183 
(2002); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  See 
Mayfield v. Nicholson, 19 Vet. App. 103, 110 (2005), reversed 
on other grounds, 444 F.3d 1328 (Fed. Cir. 2006), 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006); 
Mayfield v. Nicholson (Mayfield II), 20 Vet. App. 537 (2006).  
The Board notes that 38 C.F.R. § 3.159 was revised, effective 
May 30, 2008, removing the sentence in subsection (b)(1) 
stating that VA will request the claimant provide any 
evidence in the claimant's possession that pertains to the 
claim.  38 C.F.R. § 3.159 (2009).

The September 2006 statement of the case provided the Veteran 
with the applicable rating criteria and explained how 
disability ratings are determined, by applying the rating 
schedule, and specifically stated that VA would consider the 
nature and symptoms of the condition, severity and duration 
of the symptoms, and the impact of the condition and symptoms 
on employment.  Although the RO did not provide notice 
regarding how VA decides effective dates, this question is 
rendered moot because of the denial of the underlying 
increased rating claim.  The Board finds that the notice 
requirements pertinent to the issue addressed in this 
decision have been met and all identified and authorized 
records relevant to this matter have been requested or 
obtained.  There has been substantial compliance with all 
pertinent VA law and regulations and to move forward with the 
claim would not cause any prejudice to the appellant.




Laws and Regulations

Disability evaluations are determined by the application of 
the VA's Schedule for Rating Disabilities (Rating Schedule), 
38 C.F.R. Part 4.  The percentage ratings in the Rating 
Schedule represent, as far as can be practicably determined, 
the average impairment in earning capacity resulting from 
diseases and injuries incurred or aggravated during military 
service and their residual conditions in civil occupations.  
38 U.S.C.A. § 1155(West 2002& Supp. 2009); 38 C.F.R. § 4.1 
(2009). 

It is the responsibility of the rating specialist to 
interpret reports of examination in the light of the whole 
recorded history, reconciling the various reports into a 
consistent picture so that the current rating may accurately 
reflect the elements of disability present.  38 C.F.R. § 4.2 
(2009).

Consideration of factors wholly outside the rating criteria 
constitutes error as a matter of law.  Massey v. Brown, 7 
Vet. App. 204, 207-08 (1994).  Evaluation of disabilities 
based upon manifestations not resulting from service-
connected disease or injury and the pyramiding of ratings for 
the same disability under various diagnoses is prohibited.  
38 C.F.R. § 4.14 (2009).

In order to evaluate the level of disability and any changes 
in condition, it is necessary to consider the complete 
medical history of the Veteran's condition.  Schafrath v. 
Derwinski, 1 Vet.App. 589, 594 (1991).  However, where an 
increase in the level of a service-connected disability is at 
issue, the primary concern is the present level of 
disability.  Francisco v. Brown, 7 Vet.App. 55 (1994).  
Nevertheless, the Board acknowledges that a claimant may 
experience multiple distinct degrees of disability that might 
result in different levels of compensation from the time the 
increased rating claim was filed until a final decision is 
made.  Hart v. Mansfield, 21 Vet. App. 505 (2007).  The 
analysis in the following decision is therefore undertaken 
with consideration of the possibility that different ratings 
may be warranted for different time periods.  

The Court has held that where the determinative issue 
involves medical causation or a medical diagnosis, competent 
medical evidence is required.  Grottveit v. Brown, 5 Vet. 
App. 91 (1993); see Espiritu v. Derwinski, 2 Vet. App. 492 
(1992).  The United States Court of Appeals for the Federal 
Circuit (Federal Circuit) has also recognized the Board's 
"authority to discount the weight and probity of evidence in 
light of its own inherent characteristics and its 
relationship to other items of evidence."  Madden v. Gober, 
125 F.3d 1477, 1481 (Fed. Cir. 1997).

It is the policy of VA to administer the law under a broad 
interpretation, consistent with the facts in each case with 
all reasonable doubt to be resolved in favor of the claimant; 
however, the reasonable doubt rule is not a means for 
reconciling actual conflict or a contradiction in the 
evidence.  38 C.F.R. § 4.3 (2009).

529
8
Coccyx, removal of:


Partial or complete, with painful residuals
10

Without painful residuals
0

38 C.F.R. § 4.71a (2009).

Factual Background and Analysis

Service treatment records show that in January 1967, the 
Veteran was involved in a motor vehicle accident and 
sustained a fracture of the coccyx.  In October 1976, service 
connection was granted and a noncompensable rating for 
residuals of fracture of the coccyx was given.  In a December 
2000 rating decision, the Veteran's disability rating was 
increased to 10 percent based on a showing of pain in the 
coccyx and the neighboring region.

In a PTSD questionnaire dated May 2005, the Veteran stated 
that in late January 1967, he was in the back of a truck 
which drove into a ditch causing him to be thrown against the 
corner of a metal seat.  The Veteran explained that this 
injury has caused him pain and discomfort since the time of 
the accident.

A February 2001 VA X-ray film study of the coccyx showed no 
displaced fracture. 

Treatment notes dated September 2005 from the Columbia, South 
Carolina VA medical center (VAMC) stated that the Veteran 
went to the VAMC to establish care with the clinic and was 
mainly at the clinic to access mental health services.  It 
was noted that the Veteran had osteoarthritis of the spine 
which was stable and only intermittently bothered the 
Veteran.  It was further reported that 375 milligrams (mg) of 
Naproxen would be prescribed for pain.

In December 2005, the Veteran was afforded a VA examination 
for in conjunction with his claim for an increased rating for 
his coccyx.  The Veteran stated that after his in-service 
injury, he was treated at the naval dispensary and his x-rays 
revealed a fracture of the coccyx.  He stated that his only 
post-service treatment consisted of taking Naproxen.

The Veteran denied having had surgery, injections or physical 
therapy for his coccyx disorder, and he denied the use of 
assistive devices.  It was noted that he denied constant pain 
and radiation of pain and that he stated that his condition 
did not affect his ability to walk.  Climbing a high ladder 
sometimes caused mild pain.  He noted that with flare-ups, he 
had improvement if he changed his position or squatted or 
stretched; otherwise, there was no effect.  The examiner 
stated that the Veteran reported that he could walk four 
miles.  The examiner also stated that examination was 
negative for muscle spasms or point tenderness.  The Veteran 
described his aggravating factors as climbing up a high 
ladder which caused him mild pain and explained that this 
pain slowed him down in his position as an airport mechanic 
maintenance worker.  The Veteran reported that he had flare-
ups and changed his position or stretched and squatted to 
improve the flare-up.  No other effects were noted.  It was 
reported that the Veteran's range of motion was not limited 
by pain.  A diagnosis of contusion of the coccyx was 
provided.

In a May 2006 statement in support of his claim, the Veteran 
stated that when he arrived for his VA examination there was 
an electrical smell in the examiner's office and the examiner 
spent the first part of the meeting trying to call 
maintenance about the smell while he asked the Veteran about 
his spinal injury.  Additionally the Veteran stated that 
during his examination, he complained of a loss of mobility 
and an inability to sit or stand for extended periods of time 
without discomfort.  The Veteran stated that he reported he 
had to stop and get out of his car after driving for more 
than 30 minutes.  The Veteran stated that the examiner never 
examined his coccyx area at all but instead touched his 
shoulder blades and upper spine.  The Veteran contended that 
while the examiner found an improvement in his condition, his 
condition was slowly causing increased restricted mobility 
and discomfort.  

In a June 2007 VA examination, the Veteran stated that he had 
not suffered injury to his back after service.  The Veteran 
complained of daily lower back pain which he stated did not 
affect his ability to walk and he further stated that he had 
not had any incapacitating episodes in the past year.  He 
added that he had never had surgery for his back.  The 
Veteran stated that he took Naproxen but received no other 
therapy.  He explained that as an airport maintenance worker, 
he experienced difficulties climbing and lifting.  He also 
stated that in his daily living activities he had to adjust 
the amount of physical activity he undertook.  The Veteran 
reported that he experienced flare-ups which were activity 
related, including prolonged driving.  These flare-ups were 
reported as capable of lasting for days and characterized by 
increased pain.  It was noted that the Veteran did not use 
any type of assistive device.

On physical examination, it was noted that the Veteran was in 
no distress at rest and moved freely on and off of the 
examination table.  All range of motion was pain free and not 
additionally limited following repetitive use on examination.  
The Veteran's back was noted as nontender including the area 
between his buttocks.  X-rays of the right and left hips were 
read as showing mild degenerative joint disease, more on the 
right than the left.  No other abnormalities were noted.  

As an initial matter, the Board notes that the Veteran's 
service-connected coccyx disability has been rated under 
Diagnostic Code 5298 by analogy.  The Rating Schedule does 
not include a diagnostic code for the Veteran's specific 
service-connected disorder.  In light of the overall evidence 
of record the criteria for Diagnostic Code 5298 are found to 
be most appropriate.  See Butts v. Brown, 5 Vet. App. 532, 
539 (1993) (holding that the Board's choice of diagnostic 
code should be upheld so long as it is supported by  
explanation and evidence).

Based on the evidence of record, the Veteran's residuals of 
trauma to the coccyx are manifested by pain.  Under 
Diagnostic Code 5298, painful residuals from the removal or 
partial removal of the coccyx warrant a 10 percent 
evaluation.  Although the Veteran has not had his coccyx 
removed, he reports experiencing pain in his tailbone.  The 
Board notes that 10 percent is the maximum rating available 
under Diagnostic Code 5298.  

The Board further finds there is no evidence of any unusual 
or exceptional circumstances, such as marked interference 
with employment or frequent periods of hospitalization 
related to this service-connected disorder that would take 
the Veteran's case outside the norm so as to warrant an 
extraschedular rating.  The Veteran's service-connected 
residuals of trauma to the coccyx are adequately rated under 
the available schedular criteria.  While the Veteran has 
stated that his coccyx disorder causes him pain when he 
performs certain tasks at work such as climbing a ladder or 
lifting objects, there is no evidence of prolonged medical 
treatment requiring absence from work or marked interference 
with employment.  The Board finds that the Veteran's disorder 
and its effects are within the realm of the schedular rating.  
Therefore, referral by the RO to the Chief Benefits Director 
of VA's Compensation and Pension Service, under 38 C.F.R. § 
3.321, is not warranted.  See Bagwell v. Brown, 9 Vet. App. 
337 (1996).

When all the evidence is assembled VA is then responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the claimant prevailing in either 
event, or whether a preponderance of the evidence is against 
the claim in which case the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49, 55 (1990); Ortiz v. Principi, 274 
F. 3d 1361 (Fed. Cir. 2001).  The preponderance of the 
evidence is against the Veteran's claim.


	(CONTINUED ON NEXT PAGE)





ORDER

Entitlement to a rating in excess of 10 percent for residuals 
of trauma to the coccyx is denied.




____________________________________________
RENÉE M. PELLETIER
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


